       Case 3:16-cv-00327-MWB-MA Document 62 Filed 09/06/19 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    TONY L. MUTSCHLER,                 :     No. 3:16-CV-0327
                                       :
                             Plaintiff :
                                       :     Judge Matthew W. Brann
              v.                       :
                                       :
    C.O. CORBY,                        :
                           Defendant :       Electronically Filed

     DEFENDANT’S STATEMENT OF UNDISPUTED MATERIAL FACTS

       Defendant hereby submits this following Statement of Undisputed Material

Facts in support of his Motion for Summary Judgment, pursuant to Local Rule 56.1.

The Defendant submits that there is no issue to be tried in connection with the

following undisputed material facts:

1. Plaintiff Tony Mutschler was incarcerated by the Pennsylvania Department of

Corrections (“DOC”) at SCI-Frackville during the incidents alleged in the

Complaint. Doc. 1, ¶ 1.

2. Defendant Corby shoved the Plaintiff in the shower area, which resulted in the

Plaintiff hitting his head. Id. at Section VI, ¶ 1; see also Exhibit 1, Attachment A

(Video).1


1
  The Video marked “Cam 40—RHU” appears to be the only video depicting the
incident alleged in the Complaint, and is the only one referenced in the
Defendant’s Brief, but the Defendant provides all four videos of that area in the
interest of completeness.
      Case 3:16-cv-00327-MWB-MA Document 62 Filed 09/06/19 Page 2 of 3




3. The Plaintiff received medical treatment for a superficial abrasion. See Plaintiff’s

Medical Records, attached as Exhibit 2.

                                              Respectfully submitted,


                                              JOSH SHAPIRO
                                              Attorney General

                                        By:   s/ Caleb C. Enerson
                                              CALEB C. ENERSON
 Office of Attorney General                   Deputy Attorney General
 Civil Litigation Section                     Attorney ID #313832
 15th Floor, Strawberry Square
 Harrisburg, PA 17120                         KAREN M. ROMANO
 Phone: (717) 705-5774                        Acting Chief, Civil Litigation Division
 cenerson@attorneygeneral.gov

 Date: September 6, 2019                      Counsel for Defendant
     Case 3:16-cv-00327-MWB-MA Document 62 Filed 09/06/19 Page 3 of 3




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TONY L. MUTSCHLER,                     :     No. 3:16-CV-0327
                                       :
                             Plaintiff :
                                       :     Judge Matthew W. Brann
              v.                       :
                                       :
C.O. CORBY,                            :
                           Defendant :       Electronically Filed

                         CERTIFICATE OF SERVICE
      I, CALEB CURTIS ENERSON, Deputy Attorney General for the

Commonwealth of Pennsylvania, Office of Attorney General, hereby certify that on

September 6, 2019, I caused to be served a true and correct copy of the foregoing

document to the following via First Class, U.S. Mail:


 Tony Mutschler
 34622 Hudson Road
 Laurel, DE 19956


                                             s/Caleb Curtis Enerson
                                            CALEB CURTIS ENERSON
                                            Deputy Attorney General
